Citation Nr: 0318939	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbosacral spine 
disorder, claimed as residuals of a low back injury.  

2.  Entitlement to service connection for bipolar disorder.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1974 and from January 1977 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO, which, in pertinent part, denied claims of entitlement to 
service connection for bipolar disorder, and residuals of a 
head injury, and found that no new and material evidence had 
been submitted to reopen a claim of service connection for a 
lumbosacral spine disorder, claimed as residuals of a low 
back injury.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in January 2000, and in a November 2000 
video conference hearing conducted with the undersigned 
Member of the Board.  

In February 2001, the Board remanded the claims on appeal for 
development which has since been completed.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for VA 
compensation benefits.  

2.  A January 1995 RO rating decision denied a claim of 
service connection for a residuals of a claimed low back 
injury, based upon a review of all of the evidence of record, 
including service medical records.  The veteran was given 
notice of that decision, he did not appeal, and the decision 
became final.  

3.  Evidence received since the January 1995 RO rating 
decision includes: post-service medical evidence of current 
low back pain and treatment for a lumbosacral spine disorder, 
following an April 1994 "slip and fall" injury at work; the 
additional evidence submitted in connection with the claim to 
reopen is neither new and material, nor so significant that 
it must be considered in order to decide the merits of the 
claim.  

4.  Reasonable doubt exists as to whether the veteran's 
bipolar disorder was permanently aggravated by his active 
military service.  

5.  Current residuals of a head injury in service are not 
shown by any credible medical evidence of record, including 
on repeated VA examinations.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been received since the 
January 1995 RO rating decision so as to reopen the claim of 
service connection for a lumbosacral spine disorder, claimed 
as residuals of a low back injury.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104(a), 
and 3.156(a) 20.302 and 20.1103.  

2.  A bipolar disorder was aggravated by active military 
service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2002).  

3.  Residuals of a claimed head injury were not incurred in 
active military service.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed on the merits on appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001), 
codified at 38 C.F.R. § 3.159 (VCAA).  The veteran was 
provided adequate VA examinations a number of times, most 
recently in August 2002.  Additionally, all identified VA and 
private treatment records pertinent to the appeal have been 
obtained, as well as medical records relied upon by Social 
Security Administration (SSA).  Accordingly, the Board finds 
that VA has met its duty to assist.  

As to the claims on appeal, VA has also met VCAA's notice 
requirements: September 1999 statement of the case (SOC) and 
subsequent supplemental statements of the case (SSOC's) 
clearly explain why the evidence submitted to date was 
thought not to support the claims on appeal, or provide 
sufficient evidence to reopen a claim of service connection 
for residuals of a low back injury, previously denied at the 
RO.  Additionally, the veteran was provided two personal 
hearings, one at the RO in January 2000, and another in 
November 2000 in a video conference hearing conducted with 
the undersigned Member of the Board.  The salient point is 
that the veteran, who is represented in the appeal, was 
afforded every opportunity to provide evidence to 
substantiate his claims on appeal.  Notice of VCAA was issued 
to the veteran in May 2001.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran was advised of what sort of evidence was 
needed to prove each of his claims, he was advised of what 
evidence or information he needed to submit to VA, and he was 
advised of what evidence VA was to obtain on its own, or in 
response to information provided by the veteran.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board 
concludes that VA has met both the duty to assist and notice 
provisions of VCAA.  The veteran has indicated that no 
additional evidence is available.  Accordingly, further 
development would serve no useful purpose.  

II.  New and Material Evidence--Service Connection for a Low 
Back Injury.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as: 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and, 4) which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209 (1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam); Justus v. Principi, 3 Vet. App. 510 (1992).  This 
does not mean, however, that the Board is bound to accept an 
appellant's contradicted and previously discredited reports 
of a chronic in-service injury or in-service chronic 
disability with claimed present residuals.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993).  Additionally, all of 
the evidence received since the last final disallowance shall 
be considered in making the determination.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996). 

The Board has noted that the definition of material evidence 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) codified at 38 C.F.R. § 3.156.  
The change in the law, however, pertains only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45,620.  Because 
the appellant's claim was initiated prior to August 2001, his 
claim will be adjudicated by applying the law in effect prior 
to August 2001, although, parenthetically, the outcome would 
appear to be the same under either standard, given the nature 
of the submitted evidence of record, as detailed below.  

In an original claim received at the RO in March 1994, the 
veteran asserted entitlement to service connection for 
residuals of a claimed low back injury, reported to have 
occurred in 1974 while in the service of the military.  The 
claim was denied at the RO in a January 1995 rating decision, 
which noted that service medical records were negative for 
any chronic in-service low back disorder, that the service 
medical examination reports dated after 1974 were negative 
for any low back injury, complaint, or diagnosis.  It was 
also noted at the RO that the post-service VA examination 
reports of December 1975 and May 1994 were similarly negative 
for any current low back disorder.  The veteran was given 
notice of this decision later that month, he did not appeal, 
and the RO's decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Specifically, the evidence of record at the time of the 
January 1995 RO rating decision to deny the original claim of 
service connection for residuals of a claimed low back injury 
included all of the veteran's service medical records, his 
assertions and statements on appeal, and post-service VA 
examination reports dated in December 1975 and May 1994.  

In Brief summary, the Board now notes that the veteran's 
service medical records, which are voluminous and show 
treatment for multiple disorders, show no chronic low back 
disability, no residuals of any low back injury, and no low 
back injury what-so-ever in 1974.  A separation examination 
of July 1974 is negative for any low back history or 
pathology.  Similarly, a VA examination report of December 
1975, taken between the veteran's two periods of active duty, 
is entirely negative for any low back complaint, finding or 
diagnosis.  The veteran's complaints were limited to reported 
jaw and left hip injuries; no residuals were found on 
examination.  Significantly, X-ray studies of the lumbar 
spine and hips, taken at the time of the December 1975 VA 
examination, were both negative.  

The veteran reenlisted effective in January 1977.  On 
February 28, 1978, the veteran was seen for an "old injury" 
where he was kicked in the low back, but "no facture was 
found."  Present complaints were limited to some discomfort.  
A diagnosis of low back strain was offered.  He was next seen 
three and one-half months later on June 12, 1978, at which 
time he reported complaints of low back pain for one month.  
He was examined.  No findings were noted.  The physician's 
assessment was "?."  The veteran was next seen one year 
later on June 7, 1979 with a one-day history of low back 
pain.  X-ray studies of the lumbar spine were provided, the 
results were negative for any pathology.  The Board adds that 
these X-rays studies are maintained along with the veteran's 
service medical records, and show notation of, "[n]o 
fracture, subluxation, disc narrowing or arthritic 
response."  Significantly instead, on examination at that 
time, the veteran was found to have a large amount of fecal 
mater in the intestinal tract, for which an enema was 
recommended.  A medical examination report of August 1979 is 
negative for a history of any low back injury, residual 
symptomatology or present disability.  Service medical 
records thus show not only no low back injury in 1974, but no 
low back injury in the decade of the 1970's.  

Service medical records show that in February 1984, regarding 
treatment for an unrelated complaint, the veteran gave a 
history of low back pain.  Significantly, however, the 
veteran denied any history of trauma.  He was found to have 
right lower back muscle spasms, he was seen later in the 
month for this, at which time it was noted that he was now 
feeling much better.  A diagnosis of low back strain was 
offered at that time.  No additional treatment is indicated, 
however.  The veteran was discharged from service in May 
1984, and he was considered exempt from the need of a 
separation examination.  

On VA examination in May 1994 there was no deformity of the 
lumbar spine noted.  X-rays revealed some narrowing at L5-S1.  
The assessment was history of low back pain, "currently 
without objective evidence of residual disability."  

The January 1995 RO rating decision denied an original claim 
of service connection for a lumbar spine disorder, claimed as 
residuals of a low back injury, based upon the evidence of 
record, as detailed above.  

The appellant now petitions to reopen his claim, asserting 
that he has current lumbosacral spine, or low back, 
disability which is due to his claimed in-service low back 
injury.  The veteran has appealed the RO's November 1998 
decision which found that no new and material evidence had 
been submitted to reopen the previously denied claim.  Now 
the Board must determine whether new and material evidence 
has been submitted since the January 1995 RO rating decision.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  We answer 
that question in the negative.  

The veteran has submitted, or the RO has obtained, medical 
evidence of current low back disability.  However, the 
evidence of record, particularly, medical records obtained in 
February 2001 from the Social Security Administration (SSA), 
singularly shows low back pain, treatment, and diagnosis, 
without history chronic low back disability, following a 
work-related neck and back injury in February 1994.  The 
salient point is that no medical evidence has been received 
showing any chronic in-service low back injury or chronic low 
back pain, symptomatology or diagnosis prior to February 
1994.  Accordingly, there is no basis upon which to reopen 
the previously denied claim.  The Board emphasizes that the 
January 1995 rating decision included a review of the service 
medical records, which, as detailed above, show no major low 
back injury, whether in 1974, the decade of the 1970's, or 
any other time during the veteran's active duty.  

The evidence submitted or received since the January 1995 RO 
rating decision shows no more than recent treatment and 
current low back diagnoses following a work-related injury in 
February 1994, without any medical nexus to the appellant's 
prior active duty or complaints of low back pain or muscle 
strain noted in service many years earlier.  Specifically, 
administrative SSA records also show the veteran sustained a 
neck and back injury in February 1994 while at work.  
Treatment records of February 1994 provide details as to the 
circumstances of that injury: the veteran slipped on marble-
like materials scattered about the floor, hitting his back 
and head on a concrete floor.  The assessment was back strain 
and contusion.  Later medical records show primarily 
complaints of cervical spine and neck pain following the 
incident.  The veteran was considered disabled for SSA 
purposes in May 2000, effective from August 1999, however, on 
account of affective and mood disorders, with notation of a 
secondary diagnosis of history of rheumatoid arthritis.  As 
detailed in the section of this Board decision with regard to 
the grant of service-connected for the aggravation of the 
veteran's bipolar disorder, it is noted that the veteran's 
service medical records show that at least some of the 
veteran's numerous physical complaints had a conversion 
reaction or psychophysiologic component.  This is not 
detailed here, however, as the claim of service connection 
for residuals of a low back injury has not been reopened.  

The veteran has submitted duplicate service medical records.  
Duplicate treatment records clearly do not represent new and 
material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  While these medical records include the appellant's 
repeated medical history of low back pain and injury 
following a 1974 injury in service, such evidence is 
insufficient to reopen a claim of service connection, even 
when recorded by an examining physician.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence..." and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  See also, Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

The Board gives all due consideration to the veteran's 
statements and hearing testimony.  However, these are not 
new, as they essentially restate his position or repeat 
contentions which were previously considered by the RO.  The 
veteran's lay opinion and speculation as to the etiology of 
his current disorders are essentially duplicate of statements 
he has already made to the Board which were considered in 
December 1985, and do not serve to reopen the claim.  While 
the veteran is competent to provide evidence of observable 
symptoms, he is not competent to attribute any left knee 
symptoms to a given cause or etiology.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  His assertions are not, 
therefore, probative of what prior left knee injury, whether 
inservice or post-service, could have resulted in his current 
left knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).  

With no medical nexus evidence, and no competent medical 
evidence of an chronic low back injury or disability prior to 
February 1994, other than that evidence which was already 
considered in a prior final RO rating decision, the Board 
must find that no new and material evidence sufficient to 
reopen a claim of service connection for residuals of a low 
back injury is presented.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  While 
occasional treatment for low back pain is shown in service, 
the January 1995 RO rating decision found that the service 
medical records did not demonstrate any chronic low back 
disability, or major low back injury, and the veteran has 
submitted no new and material evidence to reopen this prior 
denial on this basis.  Rather, the veteran has repeated his 
discredited assertions on an in-service injury, and he has 
submitted SSA records which show chronic low back disability 
and impairment following a February 1994 post-service low 
back injury.  This evidence, while new, provides no material 
information, pertinent to the basis of the January 1995 
denial: the lack of chronic low back disability or residuals 
of a low back injury in service.  

In finding so, the Board emphasizes that if the evidence of 
record showed low back pain continuously since service, then 
a different result might well have been reached.  However, in 
this case, with all of the post-service medical evidence 
showing only occasional low back pain in service, and a 
significant post-service low back injury in 1994, the Board 
is unable to find that the prior claim has been reopened.  
The claim of service connection for a low back disability, 
claimed as a residuals of a low back injury in 1974, is not 
reopened, primarily for lack of showing of any chronic low 
back disability in service.  None of the evidence received 
since January 1995 is so significant that it must be 
considered.  Rather, the evidence shows a post-service low 
back injury-a matter not pertinent to the core issue on 
appeal: the chronicity of in-service low back injury and 
symptomatology.  The petition to reopen a claim of service 
connection for a low back condition, claimed as residuals of 
a low back injury, is denied for lack of any new and material 
evidence to reopen the prior denial.  

III.  Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a)(2002).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board is charged with the duty to assess the credibility 
and weight given to the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). If all the 
evidence is in relative equipoise, the benefit of the doubt 
shall be resolved in the appellant's favor, and the claim 
shall be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Where there is an increase in severity of the preexisting 
disability, there must be clear and unmistakable evidence to 
rebut the presumption of aggravation.  Medical facts and 
principles may be considered in determining whether the 
increase in severity is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).  

A.  Service Medical Records--Bipolar Disorder and Residuals 
of a Head injury.  

The clinical evidence of record on appeal is in equipoise as 
to the etiology of the veteran's bipolar disorder-and 
whether or not the veteran's bipolar disorder was aggravated 
in service.  Thus, with application of the benefit of the 
doubt provisions, the evidence can be viewed as warranting 
the grant of service connection for the aggravation of the 
veteran's pre-existing bipolar disorder in service.  The 
evidence of record does not support, however, the claim of 
service connection for residuals of a head injury.  

Service medical records show treatment in July 1977 and 
September 1980 for sleep disturbances, anxiety, and autism, 
with notation in July 1977 that the veteran was experiencing 
stress in his military unit.  Most significantly, notation 
was made that the veteran has a history of psychiatric 
treatment.  He was recommended for continued couples 
counseling.  Service medical records show emergency room 
treatment on August 28, 1980 for a reported head injury.  The 
veteran indicated that he hit his head on a door, and that he 
had been unconscious for awhile.  Neurologic examination 
found no abnormalities.  The diagnosis was, "questionable 
concussion, probable conversion reaction."  X-rays were 
negative-no skull fracture was seen.  

The veteran was next seen in September 1980, for complaints 
of a one-week history of a stiff neck, headache, nausea, and 
dry heaves.  The veteran also reported that his wife thought 
that his personality had changed.  Examination was negative.  
The veteran was noted to have a long history of sleep 
disturbances, anxiety and autism.  The impression was 
questionable schizophrenia, based on history, and personality 
disorder.  It was not felt that the veteran had sustained any 
chronic head injury, but rather, he was sent to the mental 
hygiene clinic.  

The veteran was exhaustively examined in August 1982 by 
examiners representing various clinical fields.  Initial 
treatment records of August 1982 show notation of a life-long 
history of violent episodes, which had "increased in the 
last few years."  At that time, and from thereafter, the 
veteran has repeatedly given an inaccurate history of having 
sustained a severe "concussion" and "skull fracture," 
earlier while in service.  Several military examiners noted 
this history and tested the veteran for any and all residuals 
orthopedic, neurologic, or psychiatric disability.  [The 
Board emphasizes that, as detailed above, the veteran's 
repeated history is an inaccurate one, since the veteran was 
merely diagnosed with a "questionable concussion, probably 
conversion reaction," and no scull fracture was identified 
at any time in service, including on x-ray and later MRI and 
computerized tomography scans, as detailed below.]  

Treatment records of early August 1982 show a diagnosis of an 
adjustment reaction with associated depression related to 
marital difficulties.  However, it was felt that a seizure 
disorder, migraine headaches, and brain damage should be 
ruled out, given the veteran's repeated complaint of having 
sustained a severe head injury and skull facture.  Subsequent 
medical treatment records show that each of these possible 
disorders were, indeed, ruled out on exhaustive testing and 
examination.  A computerized tomography (CT) scan was 
obtained in August 1982, which was entirely normal; an 
electroencephalogram (EEG) and neurology sleep study was also 
performed, which revealed no findings, and was thought to be 
within normal limits.  The veteran was not thought to have a 
seizure disorder.  An August 1982 neuropsychological study 
was also conducted.  The veteran again gave a history of 
significant head trauma [Again, the Board points out that 
this history is documented to not be accurate, as detailed 
above.]  The veteran also reported a life-long history of 
violent outbursts.  The examiner noted that a seizure 
disorder had been ruled out on testing and examination.  The 
veteran reported receiving prescriptions for headaches.  
Notation was made that the veteran was born with a misshapen 
head which had to be reshaped, that he suffered from fevers 
as an infant, that he had a history of speech difficulty in 
his early grade-school years, with learning difficulties soon 
thereafter, and violent and aggressive behavior as a child.  
The examiners concluded that the veteran likely had a subtle 
brain-based learning disability of longstanding nature, with 
a secondary personality disorder.  



B.  Bipolar Disorder.  

The post-service medical evidence is significant for an 
August 1998 VA psychiatric examination report, which details 
the veteran's troubled childhood and alcohol use which began 
at the age of five.  The veteran was diagnosed with bipolar 
disorder.  

The Board notes that while the etiology of the veteran's 
bipolar disorder tends to be seen, by qualified VA 
psychiatric personnel, as having pre-existed his military 
service, some evidence suggests that the veteran's bipolar 
disorder was aggravated in service.  A VA psychiatric 
examination report of August 2001, conducted by a psychology 
intern, Ph.D., found that it is "as likely as not" that the 
veteran's bipolar disorder is service-related.  However, in a 
September 2001 addendum to that report, a reviewing VA 
psychologist found that it seems "more likely than not" 
that the veteran's bipolar disorder was not related to his 
prior military service or injuries suffered in service.  
(Emphasis added).  However, this addendum does not appear to 
have been based upon a review of the veteran or his claims 
file or documented clinical history.  An April 2002 VA 
psychiatric examination report, prepared by a clinical 
psychologist who examined the veteran and his clinical 
history, supports the grant of the claim on appeal, and, 
perhaps best explains the prior, seemingly disagreeing, VA 
clinical opinions.  

The April 2002 VA psychiatric opinion was that it is "as 
likely as not" that the veteran's pre-existing explosive 
behavior, which intensified during the course of the 
veteran's military service, was a precursor to his later 
diagnosed bipolar disorder, that the veteran's childhood 
mental health problems reflect significant behavior problems 
and were possible earlier signs of the development of bipolar 
disorder, and that it is "as likely as not" that the 
veteran's military service considerably aggravated this 
condition.  In finding so, it was noted that the veteran did 
not have any criminal, legal problems in adolescence, but 
began to have such problems during the course of his military 
service.  Service medical records appear to show that the 
veteran expressed no small amount of stress and difficulty in 
service.  

An August 2002 VA psychiatric opinion reaches the opposite 
conclusion, but for unclear reasons.  The August 2002 
examiner indicates that no such aggravation of the veteran's 
pre-existing bipolar disorder is shown by the evidence of 
record.  The basis of this opinion, however, is suspect.  In 
particular, the Board notes that the August 2002 VA 
psychiatric opinion is based on the finding that "records 
indicate" a history of "violence" dating back to age 8 and 
9, and that the veteran remained stable during and after his 
military service.  The Board can find no such documented 
history of such violence, nor can the Board agree that the 
veteran's military service was marked my emotional stability.  
Rather, as detailed above, the service medical records show 
considerable psychological or emotional difficulty, 
complaints, treatment, evaluation and diagnosis.  The veteran 
has indicated that he was abused as a child, that he was 
encouraged to drink at a very early age, and that he grew up 
in a violent neighborhood.  See  VA mental disorders 
examination report dated in August 1998.  The Board points 
out that psychiatric treatment prior to service is not shown, 
while psychological treatment in service is.  The salient 
point is that the evidence appears to be in equipoise, and 
further examination would not appear to result in any 
definitive resolution of the lingering question as to the 
etiology of the veteran's current bipolar disorder.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  
The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102.  In this case, the Board is presented with 
such a situation: The August 2001 (non-addendum) and April 
2002 VA opinion evidence supports the grant of service 
connection for the aggravation of the veteran's bipolar 
disorder.  These opinions are based upon a review of the 
documented clinical history, as well as the veteran himself, 
with a review of the service medical records which support 
the veteran's statements on appeal.  Additionally, the Board 
would point out that the probative value of the August 2001 
report (non-addendum) and the April 2002 report might be seen 
as greater than the August 2002 report, which appears to be 
based on a mischaracterization of the veteran's clinical 
history, and the August 2001 addendum, which is very brief 
and provides no information as to any basis for its 
conclusions.  

Therefore, with all doubt resolved in the veteran's favor, 
service connection based on aggravation of bipolar disorder 
is granted.  The Board finds that there is an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

C.  Residuals of a Head Injury. 

As detailed above, service medical records show a head injury 
in service, but with no definite concussion, a possible 
conversion reaction, and no skull fracture.  The salient 
point is that the post service evidence, including December 
1975, May 1994, and April 2002 VA examination reports, are 
negative for any residuals of an in-service head injury.  The 
claim must be denied.  

The veteran was provided a neurologic examination in April 
2002, at which time his documented clinical history was 
reviewed.  Notation was made that while the veteran reports 
both a concussion and a skull fracture from severe head 
injuries in service, his service medical records document 
only a minor head trauma, and post-service evidence shows a 
post-service head injury years after his separation from 
service in May 1984.  Most importantly, no abnormalities were 
found on VA examination in April 2002.  The assessment was 
"history of" minor blunt head trauma, with no apparent 
sequelae.  

The veteran is shown to have, perhaps innocently, 
mischaracterized the nature and severity of his minor head 
injuries in service.  Service medical records show that the 
veteran hit his head on a door in August 1980, at which time 
the treating physician entered a diagnosis of "questionable 
concussion, probable conversion reaction."  The veteran 
never sustained a fractured skull in service.  Rather, the 
veteran repeated a history of a misshapen head at birth, 
which was "reshaped" soon thereafter, apparently a 
reference to surgical correction.  The veteran was examined 
thoroughly both in service and on recent VA examination in 
April 2002.  The in-service and post-service clinical 
evidence is uniform in demonstrating that the veteran does 
not have any residual of his head injury in service.  The 
veteran's statements to the contrary lack credibility, as the 
service medical records show no severe head injury, no 
definite concussion, and clearly no fractured skull.  In the 
absence of credible evidence of current residuals of a head 
injury in service, the claim on appeal must be denied.  While 
the veteran's reported history of severe head injuries in 
service are repeatedly noted by examiners, such evidence is 
not probative.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative).  

IV.  Conclusion.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board has found that there is a fair 
preponderance of the evidence against the claim of service 
connection for residuals of claimed head injuries in service, 
as set forth above.  Therefore, reasonable doubt is not for 
application in considering this claim.  The claim of service 
connection for residuals of a head injury is denied as 
against a preponderance of the evidence.  The Board has also 
found that no new and material evidence has been received to 
reopen a claim of service connection for a lumbosacral spine 
disorder, claimed as residuals of a low back injury.  Service 
connection for bipolar disorder is granted, with application 
of the benefit of the doubt in the veteran's favor.  


ORDER

The claim of service connection for a low back disability, is 
not reopened as no new and material evidence has been 
submitted.  

The claim of service connection for residuals of a head 
injury is denied.  

Service connection for the aggravation of bipolar disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


